Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date to PRO 62880897 07/31/2019.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1 lines 6 and 10 recites “computer-readable medium”, this term is objected to and should be amended to “non-transitory computer-readable medium.” Claim 15 is also objected to for the same rationale. 
Further regarding claim 1, the Examiner suggests adding a semicolon following “comprising” in line 5, and “configured to” in line 11. Same for claim 15, following “comprising” in line 2, “configured to” in line 9, and “configured to” in line 21.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “securely” in claims 1 line 8 and claim 15 lines 5 and 17 is a relative term which renders the claim indefinite. The term “securely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner suggests removing the term “securely” from the claims.
Regarding claim 7, the claim recites “wherein the at least one processor is configured to dynamically adjust the plan based on the comparison at least by repeating a first rehabilitation exercise session”, this claim is indefinite because the Examiner does not understand as to how the adjusted plan is repeated during a first rehabilitation exercise session, when the plan has just been updated. The claims do not mention a second rehabilitation exercise session, so it is understood that when the first rehabilitation exercise session which comprises a plan, is adjusted, the result is an updated plan. Accordingly, when the adjusted plan would be executed in place of the original or first rehabilitation exercise session. In all, this claim is ambiguous, and is only mentioned in verbatim in the Specification. Further clarification is needed. It is the Examiner’s best guess that during a first rehabilitation exercise session, the plan is updated and then executed. 
Other dependent claim are rejected as they depend on a rejected independent claim.

Claim Interpretation
Regarding “generate one or more plan data structures based on the HCP input” is broadly interpreted as the one or more plan data structures generated based on any form of HCP input.
Regarding the limitation “the externally worn device to administer the rehabilitation plan…” in claim 1, the ‘administer’ in here is interpreted as the externally worn device to remind, to carry out, to instruct, and/or to direct, a person to perform the rehabilitation exercises according to the rehabilitation plans. Same interpretation for claim 21 limitation “administer the (cardiac) rehabilitation plan”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12-14 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziubinsky et al. US 2016/0246937 A1 (hereinafter “Dziubinski”).
Regarding claim 1, Dziubinski discloses a system for managing an individualized cardiac rehabilitation plan ([0004] system and method for outpatient ECG monitoring and cardiac tele-rehabilitation), the system comprising: 
an externally worn device (recordation module as shown in Fig. 2:110 and 120; see [0054-0055]) configured to continuously monitor an ambulatory cardiac rehabilitation patient for one or more arrhythmias ([0020, 0055] recordation module 110 is wearable, and comprises electrodes to detect ECG and PDA 120 receives the ECG data and identifies heart arrhythmias); and 
a server (data transmission network as shown in Fig.2: 130) configured to operably couple to the externally worn device (see Fig.2; [0054]), the server (130) comprising
a computer-readable medium including a database (see [0069] server 130 has memory storing software) stored thereon, 
a user interface ([0125] all system components have a front end component, including graphical user interface, web browser, and/or other graphical user interfaces for data input and output), 
a wireless network interface (wireless communication as shown in Fig.2, also see [0122-0123]) configured to communicate securely ([0123, 0127] wireless network for medical data transmission, the secure transmission is implied due to medical data requirement) with the externally worn device (110, 120), and 
at least one processor ([0122] processors associated with server) operably coupled to the computer-readable medium, the user interface, and the wireless network interface, the at least one processor (server processor [0122]) configured to 
receive, from the user interface, healthcare provider (HCP) input regarding the rehabilitation plan ([0006:2nd sentence] “The control module, such as a computer, can allow the patient's physician, or a medical personnel assign to the patient, to control the patient's tele-rehabilitation exercise session”), 
generate one or more plan data structures based on the HCP input and to be stored in the database, the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions along with associated start times and durations for each of the rehabilitative exercise sessions, the rehabilitative exercise sessions to be performed by the ambulatory cardiac rehabilitation patient over a rehabilitation period of time ([0007:1st sentence] “…the control module can allow for setting or modifying the tele-rehabilitation program.”; also see [0068:1st sentence] and [0073] also discloses software and interfaces that enables the physician to set and edit tele-rehabilitation program settings and other associated patient specific thresholds and/or settings), 
cause, via the network interface, the externally worn device (110, 120) to administer the rehabilitation plan based on the one or more plan data structures ([0004: last sentence] visually and audibly guiding a user to start and/or to stop the tele-rehabilitation exercise; also see [0067-0068] PDA 120 associated with the user has software thereon to guide the user through tele-rehabilitation exercises), 
receive, via the network interface, electrocardiogram (ECG) and non-ECG physiological information (detected by 110 and 120) for the ambulatory cardiac rehabilitation patient from the externally worn device, the ECG and non-ECG physiological information ([0006] ECG data, [0007] heart rate data, [0056: last sentence] blood pressure, weight, mood) being periodically or continuously updated over the rehabilitation period of time (see claim 1: real-time continuous full-disclosure vital signs), -99-Docket No. ZLP00016USU1 
compare the ECG and/or non-ECG physiological information to predetermined criteria specified for the rehabilitation plan to generate a comparison ([0005, 0007] heart rate compared to maximum and minimum thresholds; also see [0014] ECG parameter thresholds), 
dynamically adjust the cardiac rehabilitation plan based on the comparison to create an adjusted cardiac rehabilitation plan ([0007:1st sentence] “…the control module can allow for setting or modifying the tele-rehabilitation program”; also see [0068:1st sentence] and [0073] also discloses software and interfaces that enables the physician to set and edit tele-rehabilitation program settings and other associated patient specific thresholds and/or settings), and 
cause, via the network interface, the externally worn device to administer the adjusted cardiac rehabilitation plan. ([0005] “…the information provided to the patient can include an indication to intensify the exercise because the patient's heart rate is below a predefined threshold, an indication to decrease the exercise intensity because the patient's heart rate is above a predefined threshold, an indication to stop the exercise because a significant cardiac event has occurred, and an indication to contact the patient's physician.” Also see [0073: 2nd to last sentence] “…remotely provide the Microcomputer, running the analysis algorithms, with the training adjustments.”)

Regarding claim 2, Dziubinski discloses the system of claim 1, wherein the predetermined criteria comprise at least one of a predetermined maximum heart rate for a rehabilitation exercise session, a resting heart rate prior to the start of a rehabilitation exercise session, a duration of the rehabilitation exercise session, a step rate for the rehabilitation exercise session, and indication of one or more arrhythmias. ([0005, 0007] compared with maximum heart rate exercise threshold, and minimum heart rate exercise threshold)
Regarding claim 3, Dziubinski discloses the system of claim 2, wherein the at least one processor is configured to: compare the ECG and non-ECG physiological information for a first rehabilitation exercise session to the predetermined criteria; and dynamically adjust at least one of a duration and a difficulty level of one or more of a plurality of subsequent rehabilitation exercise sessions in the plan. ([0005, 0007] adjusting heart rate min and max thresholds, and also adjusting exercise intensity based on real time detected heart rate)
Regarding claim 4, Dziubinski discloses the system of claim 2, wherein the at least one processor is configured to: compare the ECG and non-ECG physiological information for a first rehabilitation exercise session to the predetermined criteria; and dynamically adjust a frequency of a plurality of subsequent rehabilitation exercise sessions in the plan. ([0005, 0007] adjusting heart rate min and max thresholds, and also adjusting exercise intensity based on real time detected heart rate)  
Regarding claim 5, Dziubinski discloses the system of claim 1, wherein the at least one processor is configured to generate the comparison at least based on comparing a maximum heart rate of a first rehabilitation exercise session to a predetermined maximum heart rate and comparing a minimum heart rate of a first rehabilitation exercise session to a predetermined minimum heart rate. ([0007] compared with maximum heart rate exercise threshold, and minimum heart rate exercise threshold)
Regarding claim 7, Dziubinski discloses the system of claim 1, wherein the at least one processor is configured to dynamically adjust the plan based on the comparison at least by repeating a first rehabilitation exercise session. (This claim is rejected under the Examiner’s best guess, Dziubinski [0007, 0057] discusses monitoring heart rate data in real time during a rehabilitation exercise session, and using that data to dynamically adjust the difficulty level of the exercise in real time during rehabilitation exercise session.)
Regarding claim 8, Dziubinski discloses the system of claim 1, wherein the at least one processor (server processor 130 or physician’s computer 140) is configured to dynamically adjust the cardiac rehabilitation plan by changing at least one of a difficulty level associated with the cardiac rehabilitation plan, a start time of at least one of the rehabilitative exercise sessions in the cardiac rehabilitation plan, and a duration of at least one of the rehabilitative exercise sessions in the cardiac rehabilitation plan (see [0068:1st sentence] “…set/edit the examination settings (e.g., tele-rehabilitation program, ECG analysis settings, events settings and action settings)”; and also see [0007] “…the control module can allow for setting or modifying the tele-rehabilitation program. The settings or modifications can include a minimum heart rate exercise threshold, a maximum heart rate exercise threshold, a number of exercise sessions during the day, a session duration, a number of exercises during each session, and exercise and pause duration.”).  
Regarding claim 9, Dziubinski discloses the system of claim 1, wherein the at least one processor is further configured to: generate one or more exercise performance data structures based upon a performance of the cardiac rehabilitation patient during the rehabilitation period of time; and store the one or more exercise performance data structures in the database. ([0041] real-time report is transmitted to the server and/or physician, real-time changes in ECG is indicative of a confirmation/administering a rehabilitation exercise plan; also see [0021:2nd sentence] “Since the system sends the analysis results all the time (24 hours a day) also including the rehabilitation session, the heart condition of the patient is constantly monitored and therefore the rehabilitation process is safe.”[0062] communication/reporting module 126)  
Regarding claim 10, Dziubinski discloses the system of claim 1, wherein the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions comprises, for each of the exercise sessions, an indication of a type of exercise. ([0007: last sentence] “…a number of exercise sessions during the day, a session duration, a number of exercises during each session, and exercise and pause duration”)  
Regarding claim 12, Dziubinski discloses the system of claim 1, wherein the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions comprises, for each of the exercise sessions, a predetermined warm-up and/or cool-down period of time. ([0007: last sentence] “…exercise and pause duration”) 
Regarding claim 13, Dziubinski discloses the system of any of claims 1, wherein the externally worn device comprises a patient user interface configured to receive patient feedback, and the at least one processor is further configured to compare the patient feedback to the predetermined criteria specified for the rehabilitation plan to generate the comparison. (Claim 1” patient reported subjective symptom”) 
Regarding claim 14, Dziubinski discloses the system of claim 13, wherein the patient feedback comprises an indication of perceived exertion as indicated by the patient. (Claim 1” patient reported subjective symptom”) 
Regarding claim 21, Dziubinski discloses a method of managing an individualized cardiac rehabilitation plan (see Abstract: [0004] system and method for outpatient ECG monitoring and cardiac tele-rehabilitation), the method comprising: 
receiving, by at least one processor (server processor; [0122]), healthcare provider (HCP) input from a user interface operably coupled to the at least one processor, the HCP input regarding the cardiac rehabilitation plan ([0006:2nd sentence] “The control module, such as a computer, can allow the patient's physician, or a medical personnel assign to the patient, to control the patient's tele-rehabilitation exercise session”); 
generating, by the at least one processor(server processor; [0122]), one or more plans based on the HCP input, the one or more plans specifying an individualized set of rehabilitative exercise sessions along with associated start times and durations for each of the rehabilitative exercise sessions, the rehabilitative exercise sessions to be performed by an ambulatory cardiac rehabilitation patient over a rehabilitation period of time ([0007:1st sentence] “…the control module can allow for setting or modifying the tele-rehabilitation program.”; also see [0068:1st sentence] and [0073] also discloses software and interfaces that enables the physician to set and edit tele-rehabilitation program settings and other associated patient specific thresholds and/or settings); 
storing, by the at least one processor, the one or more plans in a memory (see [0069] server 130 has memory storing software) operably coupled to the at least one processor;
transferring, by the at least one processor, the rehabilitation plan including the one or more plans to an externally worn device (110, 120) via a network interface (wireless communication as shown in Fig.2, also see [0122-0123]) operably coupled to the at least one processor ([0056, 0067] PDA 120 receives and has software to administer, i.e. guide, a user through a tele-rehabilitation exercise session), the externally worn device (110, 120) being configured to continuously monitor an ambulatory cardiac rehabilitation patient for one or more arrhythmias ([0020, 0055-0057] recordation module 110 is wearable, and comprises electrodes to detect ECG and PDA 120 receives the ECG data and performs real time ECG monitoring to detect heart arrhythmias; also see Claim 1: “real-time continuous full-disclosure vital signs”); 
causing, by the at least one processor, the externally worn device to administer the rehabilitation plan based on the one or more plans ([0004: last sentence] “…The system can also include an exercise module for guiding the patient during an exercise session, a visual display that informs the patient to start and/or to stop the tele-rehabilitation exercise, a visual display and/or audible signal that informs the patient of an incoming or a missed tele-rehabilitation exercise session,” The described guidance is performed by PDA 120, see [0056, 0067]); 
receiving, by the at least one processor via the network interface, electrocardiogram (ECG) and non-ECG physiological information ([0006] ECG data, [0007] heart rate data, [0056: last sentence] blood pressure, weight, mood) for the ambulatory cardiac rehabilitation patient from the externally worn device (110, 120), the ECG and non-ECG physiological information being periodically or continuously updated over the rehabilitation period of time (see claim 1: real-time continuous full-disclosure vital signs); 
dynamically adjusting, by the at least one processor, the cardiac rehabilitation plan based on the received ECG and non-ECG physiological information to create an adjusted cardiac rehabilitation plan ([0007:1st sentence] “…the control module can allow for setting or modifying the tele-rehabilitation program”; also see [0068:1st sentence] and [0073] also discloses software and interfaces that enables the physician to set and edit tele-rehabilitation program settings and other associated patient specific thresholds and/or settings); 
transferring, by the at least one processor, the adjusted cardiac rehabilitation plan to the externally worn device via the network interface ([0056, 0067] PDA 120 receives and has software to administer, i.e. guide, a user through a tele-rehabilitation exercise session); -104-Docket No. ZLP00016USU1 
causing, by the at least one processor, the externally worn device to administer the adjusted cardiac rehabilitation plan ([0005] “…the information provided to the patient can include an indication to intensify the exercise because the patient's heart rate is below a predefined threshold, an indication to decrease the exercise intensity because the patient's heart rate is above a predefined threshold, an indication to stop the exercise because a significant cardiac event has occurred, and an indication to contact the patient's physician.” Also see [0073: 2nd to last sentence] “…remotely provide the Microcomputer, running the analysis algorithms, with the training adjustments.”); and 
confirming, by the at least one processor, that the externally worn device is administering the adjusted cardiac rehabilitation plan ([0041] real-time report is transmitted to the server and/or physician, real-time changes in ECG is indicative of a confirmation/administering a rehabilitation exercise plan; also see [0021:2nd sentence] “Since the system sends the analysis results all the time (24 hours a day) also including the rehabilitation session, the heart condition of the patient is constantly monitored and therefore the rehabilitation process is safe.”[0062] communication/reporting module 126).
Regarding claim 22, Dziubinski discloses the method of claim 21, wherein dynamically adjusting the cardiac rehabilitation plan comprises changing, by the at least one processor, a difficulty level associated with the cardiac rehabilitation plan, a start time of at least one of the rehabilitative exercise sessions in the cardiac rehabilitation plan, and/or a duration of at least one of the rehabilitative exercise sessions in the cardiac rehabilitation plan.  ([0005, 0007] adjusting heart rate min and max thresholds, and also adjusting exercise intensity based on real time detected heart rate)
Regarding claim 23, Dziubinski discloses the method of claim 21, further comprising: generating, by the at least one processor, exercise performance data based upon a performance of the cardiac rehabilitation patient during the rehabilitation period of time; and storing, by the at least one processor, the exercise performance data in the memory. ([0041] real-time report is transmitted to the server and/or physician, real-time changes in ECG is indicative of a confirmation/administering a rehabilitation exercise plan; also see [0021:2nd sentence] “Since the system sends the analysis results all the time (24 hours a day) also including the rehabilitation session, the heart condition of the patient is constantly monitored and therefore the rehabilitation process is safe.”[0062] communication/reporting module 126)  
Regarding claim 24, Dziubinski discloses the method of claim 21, wherein generating the one or more plans specifying an individualized set of rehabilitative exercise sessions comprises generating, for each of the exercise sessions, an indication of a type of exercise. ([0007: last sentence] “…a number of exercise sessions during the day, a session duration, a number of exercises during each session, and exercise and pause duration”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dziubinski as applied to claims 1 and 21 above, and further in view of Kerber US 2018/0049675 A1.
Regarding claim 6, Dziubinski discloses the system of claim 1, wherein the at least one processor is configured to generate a comparison of detected heart rate during exercise, so as to adjust the intensity an exercise session ([0006-0007]). Dziubinski discloses assigning an exercise and duration, but does not explicitly disclose wherein the exercise comprises walking, and generate a comparison at least based on comparing a step rate of a first rehabilitation exercise session to a predetermined maximum step rate and comparing a step rate of a first rehabilitation exercise session to a predetermined minimum step rate. 
Kerber, a prior art reference in the field of system and method for monitoring patient activity, location and health status regard to health protocol compliance ([0004: 1st sentence]). Kerber discloses a system that acquires a user’s most recently assigned health protocol, then monitors the user’s compliances regard to said health protocol, include physical exercises or schedule ([0017:2nd sentence]) and health parameters, to determine a health compliance score. In measuring the user’s compliance to physical exercises, a wearable device (422) comprising heart rate monitor (426), accelerometer (428) and/or pedometer is used, for monitoring walking  and/or running distance, and steps taken ([0042]). In calculating the compliance score, Kerber discloses comparing the detected heart rate, and steps data against predetermined physiological parameter thresholds ([0023: last sentence]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Dziubinski’s wearable monitor 110, and/or PDA 120 to further include an accelerometer and/or pedometer for detecting motion data, e.g. exercise and steps, in view of Kerber, because correlating heart rate with motion data provides a more comprehensive view of a person’s compliance’s to an assigned rehabilitation exercise regimen, and to also determine a cause for the monitored person’s heart rate fluctuations.
Regarding claim 11, Dziubinski discloses the system of claim 10, wherein the individualized set of rehabilitative exercise sessions can be set and/or edited by a physician; see [0007: last sentence], but Dziuvinski does not disclose wherein the individualized set of rehabilitative exercise sessions comprises at least one of walking, biking, and weight training.  
Kerber, a prior art reference in the field of system and method for monitoring patient activity, location and health status regard to health protocol compliance ([0004: 1st sentence]). Kerber discloses a system that acquires a user’s most recently assigned health protocol, then monitors the user’s compliances regard to said health protocol, include physical exercises or schedule ([0017:2nd sentence]) and health parameters, to determine a health compliance score. In monitoring physical activity, Kerber discloses detecting walking, running, playing tennis, biking etc. using accelerometer data ([0044]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Dziubinski’s rehabilitation system to instruct the user and bike, walk and/or weight train because these are common physical activity for cardiac rehabilitation. It would have been also obvious to a person of ordinary skill in the art to modify wearable monitor 110, and/or PDA 120 to further include an accelerometer and/or pedometer for detecting motion data, e.g. exercise and steps, in view of Kerber, because correlating heart rate with motion data provides a more comprehensive view of a person’s compliance’s to an assigned rehabilitation exercise regimen, and to also determine a cause for the monitored person’s heart rate fluctuations.
Regarding claim 25, this claim is rejected by Dziubinski and in view of Kerber under the same rationale as discussed to claim 11 immediately above.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dziubinski and in view of Kerber US 2018/0049675 A1.
Regarding claim 15, Dziubinski discloses a system (see Abstract, and Fig.2: system 100, [0054]) for managing an individualized cardiac rehabilitation plan, the system comprising: 
a server (data transmission network as shown in Fig.2: 130) comprising 
a computer-readable medium including a database (see [0069] server 130 has memory storing software) stored thereon, 
a user interface ([0125] all system components have a front end component, including graphical user interface, web browser, and/or other graphical user interfaces for data input and output), 
a wireless network interface (wireless communication as shown in Fig.2, also see [0122-0123]) configured to communicate securely ([0123, 0127] wireless network for medical data transmission, the secure transmission is implied due to medical data requirement) with an externally worn cardiac monitoring device (110, 120), and 
at least one server processor ([0122] processors associated with server) operably coupled to the computer-readable medium, the user interface, and the network interface, the at least one server processor (server processor [0122]) configured to 
receive healthcare provider (HCP) input via the user interface, the HCP input regarding the rehabilitation plan, 
generate one or more plan data structures to be stored in the database based on the HCP input, the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions, along with associated start times and durations, to be performed by an ambulatory cardiac rehabilitation patient over a rehabilitation period of time ([0007:1st sentence] “…the control module can allow for setting or modifying the tele-rehabilitation program.”; also see [0068:1st sentence] and [0073] also discloses software and interfaces that enables the physician to set and edit tele-rehabilitation program settings and other associated patient specific thresholds and/or settings), and 
securely transmit the one or more plan data structures via the network interface ([0123, 0127] wireless network for medical data transmission, the secure transmission is implied due to medical data requirement); and 
the externally worn cardiac monitoring device (Fig.2: 110, 120) configured to communicate with the server (130), the device comprising 
at least one device processor (110 and 120 each inherently has a processor to carry out the functions described in [0056-0057]) configured to 
continuously monitor the ambulatory cardiac rehabilitation patient for one or more arrhythmias ([0020, 0055-0057] recordation module 110 is wearable, and comprises electrodes to detect ECG and PDA 120 receives the ECG data and performs real time ECG monitoring to detect heart arrhythmias; also see Claim 1: “real-time continuous full-disclosure vital signs”), -102-Docket No. ZLP00016USU1 
receive the one or more plan data structures from the server ([0056, 0067] PDA 120 receives and has software to administer, i.e. guide, a user through a tele-rehabilitation exercise session), 
instruct the ambulatory cardiac rehabilitation patient to initiate one of the rehabilitative exercise sessions of the rehabilitation plan at an associated one of the start times based on the received one or more plan data structures ([0004: last sentence] “…The system can also include an exercise module for guiding the patient during an exercise session, a visual display that informs the patient to start and/or to stop the tele-rehabilitation exercise, a visual display and/or audible signal that informs the patient of an incoming or a missed tele-rehabilitation exercise session,” The described guidance is performed by PDA 120, see [0056, 0067]), 
cause the device to monitor heart rate of the ambulatory cardiac rehabilitation patient during performance of the one of the rehabilitative exercise sessions ([0005] monitoring and comparing heart rate to predetermined threshold range, and also see [0006] physical state is taken to encompass “motion information” in the claims), 
compare the monitored heart rate to threshold heart rate and motion information to generate comparison information (see [0005-0006]), 
record one or more status identifiers based on the comparison information ([0005] “…an indication to intensify the exercise because the patient's heart rate is below a predefined threshold, an indication to decrease the exercise intensity because the patient's heart rate is above a predefined threshold, an indication to stop the exercise because a significant cardiac event has occurred…” the results of the comparison, i.e. above or below a threshold, is interpreted as “status identifiers” in the claim), and 
securely transmit via the network interface the recorded status identifiers to the server ([0123, 0127] wireless network for medical data transmission, the secure transmission is implied due to medical data requirement).
Dziubinski does not disclose cause the device to monitor motion information of the ambulatory cardiac rehabilitation patient during performance of the one of the rehabilitative exercise sessions and compare the monitored heart rate and motion information to threshold heart rate and motion information to generate comparison information.
Kerber, a prior art reference in the field of system and method for monitoring patient activity, location and health status regard to health protocol compliance ([0004: 1st sentence]). Kerber discloses a system that acquires a user’s most recently assigned health protocol, then monitors the user’s compliances regard to said health protocol, include physical exercises or schedule ([0017:2nd sentence]) and health parameters, to determine a health compliance score. In measuring the user’s compliance to physical exercises, a wearable device (422) comprising heart rate monitor (426), accelerometer (428) and/or pedometer is used, for monitoring walking  and/or running distance, and steps taken ([0042]). In calculating the compliance score, Kerber discloses comparing the detected heart rate, and steps data against predetermined physiological parameter thresholds ([0023: last sentence]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Dziubinski’s wearable monitor 110, and/or PDA 120 to further include an accelerometer and/or pedometer for detecting motion data, e.g. exercise and steps, in view of Kerber, because correlating heart rate with motion data provides a more comprehensive view of a person’s compliance’s to an assigned rehabilitation exercise regimen, and to also determine a cause for the monitored person’s heart rate fluctuations.
Regarding claim 16, Dziubinski modified discloses the system of claim 15, wherein the one or more status identifiers indicate under- performance, over-performance, non-performance, non-completion, and/or completion of the one of the rehabilitative exercise sessions. (Dziubinski: [0005] “…an indication to intensify the exercise because the patient's heart rate is below a predefined threshold, an indication to decrease the exercise intensity because the patient's heart rate is above a predefined threshold, an indication to stop the exercise because a significant cardiac event has occurred…” the results of the comparison, i.e. above or below a threshold, is interpreted as “status identifiers” in the claim, and above threshold is taken to encompass “over-performance”, and below threshold is taken to encompass “under-performance”) 
Regarding claim 17, Dziubinski modified discloses the system of claim 15, wherein the at least one server processor is further configured to: receive the recorded status identifiers; and generate a report based upon at least a portion of the recorded status identifiers. (Dziubinski: [0041] real-time report is transmitted to the server and/or physician, real-time changes in ECG is indicative of a confirmation/administering a rehabilitation exercise plan; also see [0021:2nd sentence] “Since the system sends the analysis results all the time (24 hours a day) also including the rehabilitation session, the heart condition of the patient is constantly monitored and therefore the rehabilitation process is safe.”[0062] communication/reporting module 126)
Regarding claim 18, Dziubinski modified discloses the system of claim 15, wherein the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions comprises, for each of the exercise sessions, an indication of a type of exercise.  (Dziubinski: [0007: last sentence] “…a number of exercise sessions during the day, a session duration, a number of exercises during each session, and exercise and pause duration” Also see Kerber [0044] with regard to assigning and differentiating different types of exercises, e.g. walking, running, tennis, etc.)
Regarding claim 19, Dziubinski modified discloses the system of claim 18,  wherein the individualized set of rehabilitative exercise sessions can be set and/or edited by a physician; see [0007: last sentence], but Dziuvinski does not disclose wherein the individualized set of rehabilitative exercise sessions comprises at least one of walking, biking, and weight training.  
Kerber, a prior art reference in the field of system and method for monitoring patient activity, location and health status regard to health protocol compliance ([0004: 1st sentence]). Kerber discloses a system that acquires a user’s most recently assigned health protocol, then monitors the user’s compliances regard to said health protocol, include physical exercises or schedule ([0017:2nd sentence]) and health parameters, to determine a health compliance score. In monitoring physical activity, Kerber discloses detecting walking, running, playing tennis, biking etc. using accelerometer data ([0044]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Dziubinski’s rehabilitation system to instruct the user and bike, walk and/or weight train because these are common physical activity for cardiac rehabilitation. It would have been also obvious to a person of ordinary skill in the art to modify wearable monitor 110, and/or PDA 120 to further include an accelerometer and/or pedometer for detecting motion data, e.g. exercise and steps, in view of Kerber, because correlating heart rate with motion data provides a more comprehensive view of a person’s compliance’s to an assigned rehabilitation exercise regimen, and to also determine a cause for the monitored person’s heart rate fluctuations.
Regarding claim 20, Dziubinski modified discloses the system of claim 15, wherein the one or more plan data structures specifying an individualized set of rehabilitative exercise sessions comprises, for each of the exercise sessions, a predetermined warm-up and/or cool-down period of time. ([0007: last sentence] “…exercise and pause duration”) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung et al. US 10055549 discloses a wearable monitoring device for detecting a user’s health and activity with respect to compliance to a health protocol. See Background of Invention.
Kaib et al. US 2017/0065823 discloses a wearable monitoring device specific for detecting cardiac health for medical rehabilitation purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 17, 2022